Citation Nr: 0738788	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  04-41 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at a private medical facility on 
December 30, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel
INTRODUCTION

The veteran had active service from March 1973 to March 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Canandaigua, New York.

The Board notes that the veteran requested a video-conference 
hearing in conjunction with this current claim.  The hearing 
was scheduled and subsequently held in October 2007 before 
the undersigned Veterans Law Judge (VLJ).  The veteran 
testified at the hearing, and the transcript is of record.


REMAND

The veteran contends that she is entitled to payment or 
reimbursement for medical care received on December 30, 1997 
at the Little Falls Hospital in Little Falls, New York.  

According to 38 C.F.R. § 17.54 (2007), the admission of a 
veteran to a non-Department of Veterans Affairs hospital at 
Department of Veterans Affairs expense must be authorized in 
advance.  In the case of an emergency which existed at the 
time of admission, an authorization may be deemed a prior 
authorization if an application, whether formal or informal, 
by telephone, telegraph, or other communication, made by the 
veteran or by others in her behalf is dispatched to the 
Department of Veterans Affairs for veterans in the 48 
contiguous States and Puerto Rico, within 72 hours after the 
hour of admission, including in the computation of time 
Saturday, Sunday, and holidays. 

Pursuant to 38 C.F.R. § 17.52(a)(4), VA may contract with 
non-VA facilities for care.  Individual authorization may 
also be authorized for hospital care for women veterans 
provided that the requirements of 38 C.F.R. § 17.47(d) are 
met (i.e., the veteran is unable to defray the costs of 
necessary care).   

Furthermore, 38 C.F.R. § 17.120 (2007) provides that to the 
extent allowable, payment or reimbursement of the expenses of 
care, not previously authorized in a private or public (or 
Federal) hospital not operated by the Department of Veterans 
Affairs, or of any medical services not previously authorized 
including transportation may be paid on the basis of a claim 
timely filed under the following circumstances:

(a)  For veterans with service-connected 
disabilities.  Care or services not 
previously authorized were rendered to a 
veteran in need of such care or 
services:

(1)  For an adjudicated service-
connected disability;

(2)  For nonservice-connected 
disabilities associated with and 
held to be aggravating an 
adjudicated service-connected 
disability;

(3)  For any disability of a 
veteran who has a total disability 
permanent in nature resulting from 
a service-connected disability;

(4)  For any illness, injury, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 
U.S.C. ch. 31 and who is medically 
determined to be in need of 
hospital care or medical services 
for any of the reasons enumerated 
in § 17.48(j); and 

(b)  In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 

(c)  When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

See also 38 U.S.C.A. § 1728 (West 2002); Zimick v. West, 11 
Vet App. 45, 49 (1998).  

Prior to the December 1997 treatment in question, the 
veteran was service- connected for, among other conditions, 
chronic urethritis due to chronic vaginitis in a rating 
decision dated April 1977.  The veteran's condition was 
evaluated as 20 percent disabling, effective March 27, 
1976.  

The Board notes that the veteran filed an original service 
connection claim for endometriosis and the resulting 
hysterectomy in May 1997.  The VA Regional Office (RO) 
located in St. Petersburg, Florida granted the veteran's 
request of service connection for post-operative residuals 
of endometriosis with total abdominal hysterectomy and 
removal of the ovaries in a rating decision dated July 
2003.  The RO evaluated the veteran's disability at that 
time as 30 percent disabling, effective May 12, 1997.  

Thereafter, the RO also assigned the veteran a 100 percent 
evaluation from December 30, 1997 for three months 
following complete removal of the uterus and both ovaries; 
a 50 percent evaluation from April 1, 1998 for complete 
loss of the uterus and both ovaries following a period of 
post-surgical convalescence;  a 100 percent evaluation from 
April 23, 2001 to June 1, 2001 based on surgical or other 
treatment requiring convalescence; and a 50 percent 
evaluation from June 1, 2001.

The Board also notes that the veteran filed her claim in 
the current case in January 2004.  At that time, she 
indicated that she sought reimbursement for "my 1997 
hysterectomy operation due to endometriosis."  In documents 
associated with the veteran's duplicate Combined Health 
Record (CHR), the veteran indicated that she had to have 
the surgery done during the holiday season due to 
"excruciating pain" and that the Syracuse VAMC did not 
have a qualified surgeon to perform the procedure and 
"could not get one."  

The veteran testified in October 2007 that she experienced 
nausea, abdominal pain, swelling, weight gain, and 
difficulty walking in the time immediately prior to the 
December 1997 procedure.  The veteran indicated that the 
nearest VA surgical center was located in Syracuse, 
approximately 60 miles from her home, and that there were 
no specialists for female veterans on staff at that time.  
The veteran stated that VA told her to come to the 
emergency room in Syracuse for the procedure and that she 
would be given whatever doctor was available at that time. 

The veteran further noted that VA offered no assistance in 
"outsourcing" the procedure whereby VA would pay for the 
veteran to have the procedure done at a private hospital by 
a specialist or a physician familiar with her case.  

A private treatment note dated December 16, 1997 and 
authored by P. Ahluwalia, M.D., noted that the veteran 
sought care from him after reporting recurrent pelvic pain.  
The veteran indicated that her pain at that time worsened 
over the past four to five months and was akin to "labor 
pain."  Specifically, the pain occurred during bowel 
movements and sexual intercourse.  The veteran also 
reported nausea, vomiting, and loose bowel movements.  

Records associated with the veteran's duplicate CHR 
revealed that Dr. Ahluwalia, a specialist, also performed 
the veteran's surgery on December 30, 1997.  In a treatment 
note dated December 16, 1997, Dr. Ahluwalia stated that 
"this type of surgery would require the skills of an 
advanced laproscopic surgeon . . . and I have years of 
experience with this surgery and would be more than happy 
to perform the same, pending your approval." (Emphasis 
added).  The veteran testified in October 2007 that Dr. 
Ahluwalia performed this procedure with VA's knowledge.  
This raises the issue as to whether there was prior 
authorization for the private inpatient treatment.  See 
38 U.S.C.A. § 1703 (West 2002); 38 C.F.R. §§ 17.52-54 
(2007).

VAMC Canandaigua denied the current claim in a letter dated 
February 2004 on the basis that the claim was not timely 
filed.  A review of the statement of the case (SOC) shows 
that VAMC Canandaigua did not consider the application of 
38 C.F.R. § 17.126 in this instance.  Specifically, 38 
C.F.R. § 17.126(b) provides that:

In the case of case or services rendered 
prior to a VA adjudication allowing 
service-connection:

	(1)  The claim must be filed within 2 
years of the date the veteran was 
notified by VA of the allowance of the 
award of service-connection.

(2)  VA payment may be made for care 
related to the service-connected 
disability received only within a 2-year 
period prior to the date the veteran 
filed the original or reopened claim 
which resulted in the award of service-
connection but never prior to the 
effective date of the award of service-
connection within that 2-year period.

(3) VA payment will never be made for 
any care received beyond this 2-year 
period whether service-connected or not.

The Board finds that the VAMC should consider this 
provision and explain it in a Supplemental Statement of the 
Case (SSOC) as it may have bearing on the veteran's claim.

VA has a duty to assist veterans to obtain evidence needed 
to substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  VA is also required to make reasonable efforts to 
help a veteran obtain records relevant to her claim, 
whether or not the records are in Federal custody.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
Here, the Board observes that the only document related to 
the December 1997 procedure itself contained in the 
duplicate CHR is the post-operative report.  Thus, the VAMC 
should obtain any and all other documents and information 
related to this procedure and associate such evidence with 
the duplicate CHR.  

Additionally, the Board notes that the veteran testified 
that the total cost of the procedure without interest was $ 
11,509.  Thus, VAMC Canandaigua should associate copies of 
the outstanding medical bills with the duplicate CHR.  The 
VAMC should also obtain VA medical records dated in 
December 1997 and administrative determinations made in 
that month, if any, regarding the performance of the 
surgery at a private hospital.    
   
Accordingly, the case is REMANDED for the following action:

1.  VAMC Canandaigua should attempt to 
obtain any and all documentation, 
including pre-operative reports, hospital 
records, and progress notes related to the 
veteran's December 30, 1997 procedure 
provided that the veteran signs the 
required authorization forms.  All efforts 
to obtain this information should be fully 
documented, and the information obtained 
should be associated with the veteran's 
duplicate CHR. 

2.  VAMC Canandaigua should associate 
copies of the outstanding medical bills 
and all Veterans Health Administration 
records from December 1997 with the 
duplicate CHR.

3.  After the above development is 
completed, the issue must be referred to 
the appropriate VA specialist.  The 
duplicate CHR and a copy of this remand 
must be made available to the specialist.  
The specialist should note that the 
duplicate CHR and the remand have been 
reviewed.  The specialist is asked to 
provide an opinion as to whether the 
treatment initiated on December 30, 1997 
constituted a medical emergency of such 
nature that delay would have been 
hazardous to life or health.  The 
specialist should also consider whether an 
attempt to use a VA facility beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.  The specialist should also 
address the veteran's testimony that VA 
did not have a surgeon available to 
perform the surgery.  The specialist must 
provide a complete rationale for any 
stated opinion.  

4.  The appropriate VA official should 
state in writing whether a VA facility 
suitable for treating the veteran's 
condition was feasibly available on 
December 30, 1997.  In determining whether 
a VA facility was feasibly available, 
consideration must be given to the urgency 
of the veteran's condition, the relative 
distance of any travel involved, and the 
length of any delay that would have been 
required to obtain treatment from a VA 
facility.  The duplicate CHR must be 
documented to provide the name and 
location of all feasibly available VA 
facilities, if any.

5.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the all evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  Additionally, the 
VAMC is asked to indicate whether the 
request for prior authorization for this 
private hospitalization was authorized 
pursuant to 38 C.F.R. 17.52 by VAMC 
personnel.  An appropriate period of time 
should be allowed for response. 
  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



